DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to an amendment filed 4/5/2021. 
Claims 1 and 4-21 are pending. 
The instant application is continuation of U.S. application 14/439,357 filed 4/29/15 which is a 371 filing of PCT/US13/68086 filed 11/1/2013 which claims priority to 61/721,604 filed 11/2/2012. The first line of the specification requires updating. 
The provisional application 61/721,604 filed 11/2/2012 is limited to disclosure of treatment using VEGF with a triple cocktail Gata4, Mef2c, Tbx5.  However, the claims are drawn to a genus of one or more angiogenic proteins that induce vascularization in the heart of a mammal and a second vector encoding one or more cardio-differentiating transcription factors which induce the production of iCM in the heart.  The provisional application therefore is not commensurate in scope with the full breadth of the claims.  Since the full breadth of the claims is not supported by 61//721,604, they are not afforded its priority date.  Instead, claims 1, 4 and 6-18 have an effective filing date of 11/1/2013. Claim 5 has a filing date of 11/2/2012.


Response to Amendments
The amendment is sufficient to overcome the objections. The rejections under 35 USC 1112, second paragraph is also overcome. 



Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14 proper reference should be to –the first and the second expression vectors--.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already specifies that the disorder to be treated is coronary artery disease and therefore claim 20 does not further limit claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. This is a new rejection necessitated by applicants’ amendment. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:


Claims 1, 4 and 6-21 are rejected under 35 U.S.C. 112, first paragraph while being enabling for a method of treating coronary artery disease in a subject comprising thereof, the method comprising directly administering to the heart of the subject, a viral vector comprising a VEGF coding sequences that induce vascularization wherein the VEGF coding sequences are operably linked to an expression regulatory sequence and a second viral vector comprising a second nucleic acid encoding GMT that induce cardiomyocytes (iCM) production wherein the GMT coding sequences are operably linked to an expression control sequence, does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is maintained for reasons of record in the previous office action but amended based upon applicant’s amendment. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of treating coronary artery disease in a mammal by administering a vector encoding VEGF and cardio-differentiating transcription factors that induce iCM in the heart of the mammal to treat the coronary artery disease.
2) Scope of the invention.  The scope of the invention is less broad by amendment in that the method recited in the claims is drawn to any vector set wherein the second one or more cardio-differentiating transcription factor to produce the iCMs.
3) Number of working examples and guidance.  The specification teaches methods of making adenovirus expressing VEGF-A116A+ and lentivirus expressing Gata4, Mef2C and Tbx5 (known as GMT). These combinations alone were assessed in animal models with myocardial infarction. Specifically, the specification shows that in small animal models, administration of VEGF with GMT reduces fibrosis in mice and improvement in ventricular function.
4) State of the art and Unpredictability of the art. The claims comprise a large set of conditions that are used to treat a general condition claimed as coronary artery disease. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy. At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an 
The art has demonstrated that this task has not been accomplished to date with all evidence limiting the treatment of with viral vector administration as recited. Intravenous administration does not work due to viral clearance, toxicity of non-target tissues, immune responses, organ barriers and inefficient delivery to the target site. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. The prior art as cited above as well as applicants arguments and references do not demonstrate that these obstacles have been overcome.  For example, Fumoto et al details these obstacles wherein direct injection is to date the best procedure (see especially, page 11). Wolfram et al details these obstacles in regards to heart conditions wherein direct injection is to date the best procedure but not without issues (see especially, page 2-4).
Gene therapy is not without risks. Problems that are currently present, but solvable, include inadequate delivery and expression (discussed above), immune response to the viral vector or transgene, off-target effects, insertional mutagenesis, and limited-duration gene expression. Many of these problems can be solved with improved gene transfer vectors. Some of these problems are inherent to either the transgene or delivery method. A major limitation to gene therapy is the immune response.
Several trials reviewed here made use of the myocardial injection method. In this simple method, virus is injected from a syringe through a needle embedded in the myocardium. The local area around the injection site has a high density of gene transfer, but even 5 to 10 mm from the needle, gene expression is negligible.28 With this limitation, a single injection can transduce the majority of a mouse left ventricle, but multiple injection sites are required for adequate coverage in larger mammals. In addition, studies have reported acute inflammation at the injection site because of tissue disruption, which needs to be kept in mind when considering this type of gene delivery.29
Coronary artery disease treated by cocktails of vectors suffers for inefficient transgene expression in animal models (see Mathison et al, page 11). Direct, efficacious, non-toxic methods for use in humans has not been demonstrated (see Wolfram et al pages 2-4) wherein all trials have failed due to lack of efficacy of the transgene.
Considering the instant therapy wherein several compounds are administered, timing as well as dosing is an issue. This is set forth in related method of treatment as set forth my Mathison et al (see page 11-12).
A second limitation of this and prior cellular reprogramming studies is the relatively inefficient transdifferentiation rate of fibroblasts into iCMs. Although Song et al appear to have made progress in addressing this challenge by their addition of a fourth reprograming gene, HAND2, to their treatment “cocktail,” the need to “hit” target cells with 4 different gene transfer vectors remains a limitation of current vector strategy.32-34 Alternative “triple transgene” or other vector constructs and/or microRNA strategies as demonstrated by Jayawardena et al could potentially address this challenge and further enhance the efficacy of this proposed new therapy.34,51,52
Finally, it is conceivable that delayed administration of either the adenovirus or lentivirus vectors might likewise yield greater effect if this administration was delayed to allow amelioration of the immediate postinfarct inflammatory milieu.52 Unfortunately, this strategy would be a prohibitive technical challenge in the current small animal model as it would involve 3 operations. Testing of this hypothesis in additional studies at extended time points to ensure that transdifferentiation remains stable is planned in a larger animal model now that these “proof of principle” data have been established.

The specification does not offer a solution to the problems of performing the method in humans.
5) Amount of Experimentation Required. 
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. There are several issues with the claims. First, the base claims are drawn to an incredibly large genus of cardio-differentiating transcription factors that induce iCM that are functionally claimed. 
	Secondly, the large breadth of method steps, the breadth of enablement is not commensurate in scope with the claims.  The amount of direction presented and the number of working examples provided in the specification were very narrow compared to the wide breadth of the claims at issue. Specifically, the specification shows that in small animal models, administration of VEGF with GMT reduces fibrosis in mice and improvement in ventricular function. These results do not provide the requisite results to demonstrate that the full scope of claimed components would work.  This large breadth is complicated because it is not clear that reliance on experimental models accurately reflects the relative superiority or efficacy of the claimed therapeutic strategy and applicants present no disclosed or art recognized nexus between the SCID, xenograft or nude mouse/rat/rabbit experimental models and the human disease state.
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03.

The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7). 
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely, some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)
  
NEWLY rejected is claim 14 for lack of description. Claim 14 recites that the first and the second expression vectors are expressed in myocardial fibroblasts. However, the specification does not teach means by which this is directed by the practitioner. The specification only describes use of lentivirus and adenovirus that are directly administered to the heart. It is not clear what structure meets this function. Hence, the claims are drawn to a structural molecule that must also have functional properties. However, there is no disclosure of structures that mediate the function. As well, there is no disclosure of the structural properties that are required of the antibody to mediate the required functional properties. The claims thus are drawn to a large genus of antibodies which are not sufficiently described in the specification.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important.
 The claims are thus as recited are not commensurate with the scope of the guidance in the specification. The lack of description in the specification and the claims regarding mode of treatment is exacerbated by the highly unpredictable nature of gene therapy for cardiac diseases.  In essence, the specification merely presents an idea of, and leaves it entirely up to the practitioner to determine whether the method would produce a therapeutically relevant effect, and if so, how to carry out the claimed method. It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997).
The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive a genus of nucleic acids wherein the mode of treatment is not specified and the target treatments are unpredictable.  When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 2 1 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  
There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)
Hence, since the evidence is lacking, it cannot be said that the predictability of the invention in its full breadth has been demonstrated. Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention.

Response to Arguments
The remaining issues are related to the recitation of a genus of cardio-inducing transcription factors that induced cardiomyocytes. The specification and art only describe the combination of GMT. Thus the claims are distinctly drawn to a genus of known and unknown species of cardio-inducing transcription factors that induced cardiomyocytes. Applicants do not provide the requisite identification parameters to know which of the numerous proteins claimed meet the functional properties of required by the specification. What is required is that the structural/functional nexus be known. Applicant’s arguments have not addressed this issue as set forth in the rejection. The predictability of identifying nucleic acid variants is not a high art and requires as set forth above that the molecule be characterized. In the face of missing structural requirements, there exist large genus of sequences comprising any number of non-functionally as well as functionally active sequences that do not affect the instant invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (Nature, 2012, pages 593-598; see entire document) in view of Chen et al (Gene Therapy, 2013, pages 225-233; see entire document) in view of Chien et al (US 2010/0166714; see entire document) and Tang et al (Cardiovascular Research, 2011, pages 402-411). This is a new rejection necessitated by applicant’s amendment. 
Qian et al teach direct introduction of GMT in vivo with an angiogenic protein. The mix is administered to a scar and cardiac function (see abstract). In this case, the GMT are administered by retroviral vectors whereas the angiogenic protein, Thymosin B4, was added as a protein (see e.g. page 8). However, Chen et al demonstrate improved levels of TB4 when it is delivered by a vector to the heart of an animal (see e.g. abstract). 
Qian in view of Chen do not teach use of VEGF as an angiogenic protein. However, use of VEGF would have been prima facia obvious to a person of skill in the art in view of Chien which teaches use of cardiac stem cells that are induced to cardiomyocytes by VEGF and by cardio-differentiation transcription factors. 
[0049] In some embodiments, the composition as disclosed herein useful for the treatment of a disease or disorder are useful for the treatment of a disease or disorder such as, but not limited to, congestive heart failure; myocardial infarction; tissue ischemia; cardiac ischemia; vascular diseases; acquired heart disease; congenital heart disease; arthlersclerosis; cardiomyopathy; dysfunctional conduction systems; dysfunctional coronary arteries; pulmonary heart hypertension; and hypertension and the like. In some embodiments, the composition is administered via endomyocardial, epimyocardial, intraventricular, intracoronary, retrosinus, intra-arterial, intra-pericardial, or intravenous administration route, and in some embodiments, it is further administered to the subject's vasculature or to a localized area of tissue such that cardiovascular differentiation within the area of tissue occurs.
The cells are modified by a combination of genes encoding an angiogenic factor (VEGF see e.g. ¶0191) and cardiomyogenic growth factors (GATA-4 and MEF-2 see e.g. ¶0046). 
[0223] In another aspect, the cells could be combined with a gene encoding pro-angiogenic and/or cardiomyogenic growth factor(s) which would allow cells to act as their own source of growth factor during cardiac repair or regeneration. Genes encoding anti-apoptotic factors or agents could also be applied. Addition of the gene (or combination of genes) could be by any technology known in the art including but not limited to adenoviral transduction, "gene guns," liposome-mediated transduction, and retrovirus or lentivirus-mediated transduction, plasmid' adeno-associated virus. 
[0191] In some instances, it is desirable to have the gene product secreted. In such cases, the gene product preferably contains a secretory signal sequence that facilitates secretion of the protein. For example, if the desired gene product is an angiogenic protein, a skilled artisan could either select an angiogenic protein with a native signal sequence, e.g. VEGF, or can modify the gene product to contain such a sequence using routine genetic manipulation (See Nabel et al., 1993).
One would have been motivated to do so as VEGF induces cardiac stem cells for myocardial repair (see Tang et al)
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use VEGF as an angiogenic factor as taught by Chien et al with the GMT therapy known in the art as demonstrated by Qian et al in the methods of cardiac disease therapy. Such a modification would have resulted in a method encompassed by claim 1. As noted above: 1) Qian in view of Chen et al teach induction of card myocytes with angiogenic factors and GMT; 2) Chien et alt each that VEGF is an angiogenic factor that can be used to induce cardio-differentiation with cardio inducing transcription factors such as MEF-2 and GATA-4 3) Tang teaches the direct action of VEGF on cardiac stem cells. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 
These factors are delivered by viral vectors to the cell.

[0108] The term "viral vectors" refers to the use as viruses, or virus-associated vectors as carriers of the nucleic acid construct into the cell. Constructs may be integrated and packaged into non-replicating, defective viral genomes like Adenovirus, Adeno-associated virus (AAV), or Herpes simplex virus (HSV) or others, including retroviral and lentiviral vectors, for infection or transduction into cells. The vector may or may not be incorporated into the cells genome. The constructs may include viral sequences for transfection, if desired. Alternatively, the construct may be incorporated into vectors capable of episomal replication, e.g. EPV and EBV vectors.


Claims 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (Nature, 2012, pages 593-598; see entire document) in view of Chen et al (Gene Therapy, 2013, pages 225-233; see entire document) in view of Chien et al (US 2010/0166714; see entire document) as applied to claims 1, 4-8, 10-14 and 18-21 above, and further in view of Rubanyi et al (US 20130096500; see entire document) and Chen et al (Acta Pharmacol Sin 2007 Apr; 28 (4): 493–502; see entire document) and Lopez et al (Cardiovascular Research 40 (1998) 272–281; see entire document) and Yancopoulos et al (Nature, 2000, pages 242-248; see entire document).
Regarding claim 9, there are multiple references that demonstrate that vectors encoding angiogenic factors can be administered to mammals for treatment of coronary artery disease. Rubanyi et al teach methods of treating a coronary artery disease by administering a vector such as Ad5 and replication deficient vectors (known in the art as e1 and e3 deleted vectors) encoding anyone of VEGF or FGF (see e.g. ¶ 0029 and 0223). 
Regarding order of viral vector, the art has demonstrated that angiogenesis is a process that is accomplished over a course of weeks (see Lopez et al, 3.2 on page 275). To this end, the step of angiogenic remodeling requires that this process be accomplished prior to vessel stabilization and differentiation as taught by Yancopoulos et al (figure 1 and bridging ¶page 2-3).  
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use Ad5 E1, E3 vectors wherein improved treatment would follow with sequential treatment with VEGF initiation of angiogenesis prior to differentiation as shown by Yancopoulos and Lopez. Such a modification would have resulted in a method encompassed by claims 9 and 15-27. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 
. 
Response to Arguments
Applicants argue that Qian teaches only use of Thymosin B4 to induce fibroblasts to express Thy-1. To this end, applicants argue that one would not have substituted Thymosin B4 with VEGF. However, both Qian and Chien recognize the need for pro-angiogenic factors to induce cardiomyocytes. 
Because thymosin B4 is also pro-angiogenic, the cooperativity between GMT and thymosin B4 may be multifaceted and will be interesting to explore.

The added aspect of Chien et al is that the target cells are cardiac stem cells and one would have chosen VEGF given the known effect on cardiac stem cells which are endogenous to the art and hence would be present upon direct administration of treatment modalities. 

[0222] The cardiovascular stem cell population may be applied alone or in combination with other cells, tissue, tissue fragments, growth factors such as VEGF and other known angiogenic or arteriogenic growth factors, biologically active or inert compounds, resorbable plastic scaffolds, or other additive intended to enhance the delivery, efficacy, tolerability, or function of the population.



Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 4-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,383,916. This rejection is maintainted until a TD is made or the claims amended to obviate the rejection. 	
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-10 of U.S. Patent 10,383,916.  That is, the cited claims of U.S. Patent 10,383,916 anticipate and fall entirely within the scope of the rejected claims of the instant application.  Both claims are drawn to methods of treating coronary artery disease by administration of viral vectors encoding agents that are one or more angiogenic proteins and one or more cardio-differentiating transcription. The difference between the two is that the claims of U.S. Patent 10,383,916 specifically recite the components VEGF and Gata4, Mef2c and Tbx5 wherein the instant claims are more broadly drawn. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,383,916, then two different assignees would hold a patent to the claimed invention of U.S. 2002/0099024 application, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633